DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 01/18/2021.
	
Status of Rejections
The rejection(s) of claim(s) 2-4, 12, and 20-21 is/are obviated by applicant’s cancellation. 
The rejection(s) of claim(s) 1, 7-11, and 13-19 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment. 
All other previous rejection(s) is/are maintained.

Claim(s) 1, 7-11, and 13-19 and is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al (“Studies on a Mg-Al-Zn Alloy as an Anode for the Removal of Fluoride from Drinking Water in an Electrocoagulation Process”, Clean, 37 (4-5), 2009, pages 372-378) in view of Polmear (“Grades and Alloys, Magnesium and Magnesium Alloys, 1999, pages 12-25). 

Claim 1: Vasudevan discloses a magnesium-based alloy, the magnesium-based alloy comprising about: 3.93% Al, about 0.91% Zn, and a balance of Mg (3.0 wt% Al and 1.0 wt% Zn, see e.g. page 373, col 1, paragraph 2.1 of Vasudevan).

Vasudevan in view of Polmear does not explicitly teach that the alloy contains about 0.48% Mn. Polmear teaches that manganese increases saltwater corrosion resistance of aluminum and aluminum-zinc alloys by capturing iron and other heavy metals in intermetallic compounds that can be removed during melting. The amount of Mn in the alloy ranges from 0.3-1.5 wt% (see e.g. page 15, paragraph starting with “Manganese” of Polmear). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the alloy of Vasudevan to use 0.3-1.5 wt% Mn as taught in Polmear to capture iron and other heavy metals in intermetallic compounds that can be removed. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.



Vasudevan does not explicitly teach that the alloy further contains about 0.001% Si. Polmear teaches that silicon improves fluidity of the metal in the molten state (see e.g. page 15, paragraph starting with “Silicon” of Polmear). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the alloy of Vasudevan to include silicon and adjust the amount present in the alloy to get the desired improved elevated temperature properties.

Vasudevan in view of Polmear does not explicitly teach that the alloy contains about 0.0002% Sn. Polmear teaches that tin is useful when used with small amounts of aluminum to improve ductility, and it reduces the tendency to crack during processing, 

The additions of Mn, Fe, Si, and Sn to the alloy would change the amount of Mg in the balance.

Claim 7: Vasudevan in view of Polmear teaches an electrode (see e.g. abstract of
Vasudevan) comprising a magnesium alloy as claimed in claim 1 (see rejection of claim
1 above).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Polmear as applied to claim 7 above, and in further view of Robinson (WO 2007/003003 A1). 

Claim 8: Vasudevan in view of Polmear does not explicitly teach that the electrode is cylindrical, tubular or semi-tubular. Vasudevan teaches the electrode can be used in an electrocoagulation process (see e.g. abstract of Vasudevan) and has a flat shape (see e.g. page 373, Fig 1 of Vasudevan). Robinson teaches an electrocoagulation apparatus (see e.g. abstract of Robinson) using magnesium based anodes (see e.g. page 6, lines 13-20 of Robinson) can have a flat or cylindrical shape (see e.g. page 3, lines 23-27 of Robinson). It would have been obvious to a person having ordinary skill in the art at the 

Claim 9: Vasudevan in view of Polmear teaches the electrode is an anode (see e.g. abstract of Vasudevan). Vasudevan in view of Polmear does not explicitly teach the anode constitutes an anode beam consisting of a plurality of cylindrical, tubular and / or semi-tubular anodes. Robinson teaches an electrocoagulation apparatus (see e.g. abstract of Robinson) using magnesium based anodes (see e.g. page 6, lines 13-20 of Robinson) that constitutes an anode beam consisting of a plurality of cylindrical anodes (see e.g. page 5, lines 21-25 of Robison). It would have been obvious to a person having ordinary skill in the art at the time o filing to modify the electrode of Vasudevan so that the anode constitutes an anode beam consisting of a plurality of cylindrical, tubular and / or semi-tubular anodes as taught in Robinson because Robinson teaches that this is a suitable configuration for anodes used in an electrocoagulation reactor for cleaning water. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Polmear and Robinson as applied to claim 9 above, and in further view of Clerbois et al (US 4,049,532).

Claim 10: Vasudevan in view of Polmear and Robinson does not explicitly teach that the electrode comprises a metal core. Clerbois teaches that electrodes can “optionally containing a core of a better conducting metal, for example copper, iron, aluminum” (see e.g. col 1, lines 13-20 of Clerbois). It would have been obvious to a person having ordinary skill in the art at the time o filing to modify the electrode of Vasudevan by including a metal core as taught in Clerbois to improve the delivery of current to the electrode. 

Claim 11: Vasudevan in view of Polmear, Robinson, and Clerbois teaches that the can metal core can be iron (see e.g. col 1, lines 13-20 of Clerbois). MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)” and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Vasudevan and Polmear.

Claim 13: Robinson teaches an electrode cartridge (see e.g. Fig 8 of Robinson) adapted to be inserted into an electrolytic reactor to form, once assembled, an electrocoagulation unit (see e.g. abstract of Robinson), the cartridge comprising: a ring configured to be attached (see e.g. #95 on Fig 8 and page 17 lines 1-12 of Robinson) 

Robinson does not explicitly teach that the electrodes comprise the magnesium-based alloy as claimed in any one of claims 1. Robinson teaches that the electrodes can be made from magnesium (see e.g. page 6, lines 13-20 of Robinson) and that the cathode and anode can be the same material (see e.g. page 20, lines 14-15). Vasudevan discloses a magnesium-based alloy that can be used as electrodes for water treatment (see e.g. abstract of Vasudevan), the magnesium-based alloy comprising about: 3.93% Al, about 0.91% Zn, and a balance of Mg (3.0 wt% Al and 1.0 wt% Zn, see e.g. page 373, col 1, paragraph 2.1 of Vasudevan) that has use in removing fluouride from water (see e.g. abstract of Vasudevan). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cartridge of Robinson to use the electrode material taught in Vasudevan because Vasudevan teaches a magnesium based electrode for water treatment. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness 

Robinson in view of Vasudevan does not explicitly teach that the alloy contains about 0.48% Mn. Polmear teaches that manganese increases saltwater corrosion resistance of aluminum and aluminum-zinc alloys by capturing iron and other heavy metals in intermetallic compounds that can be removed during melting. The amount of Mn in the alloy ranges from 0.3-1.5 wt% (see e.g. page 15, paragraph starting with “Manganese” of Polmear). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the alloy of Robinson in view of Vasudevan to use 0.3-1.5 wt% Mn as taught in Polmear to capture iron and other heavy metals in intermetallic compounds that can be removed. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Robinson in view of Vasudevan does not explicitly teach that the alloy contains about 0.0024% Fe. Polmear teaches that “Iron is one of the most harmful impurities in magnesium alloys in that is great reduces the corrosion resistance if present in even small amounts…For maximum resistance to corrosion, however, 0.005% is specified as the upper limit for iron content” (see e.g. page 15, paragraph starting with “Iron” of Polmear). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the alloy of Robinson in view of Vasudevan by adjusting 

Robinson in view of Vasudevan does not explicitly teach that the alloy further contains about 0.001% Si. Polmear teaches that silicon improves fluidity of the metal in the molten state (see e.g. page 15, paragraph starting with “Silicon” of Polmear). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the alloy of Robinson in view of Vasudevan to include silicon and adjust the amount present in the alloy to get the desired improved elevated temperature properties.

Robinson in view of Vasudevan does not explicitly teach that the alloy contains about 0.0002% Sn. Polmear teaches that tin is useful when used with small amounts of aluminum to improve ductility, and it reduces the tendency to crack during processing, such as forging” (see e.g. page 15, paragraph starting with “Tin” of Polmear). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the alloy of Robinson in view of Vasudevan to include tin and adjust the amount get the desired improved ductility and reduced the tendency to crack during processing.



Claim 14: Robinson in view of Vasudevan and Polmear teaches three semi-tubular electrodes of identical shape surrounding the central electrode, the three electrodes forming a first layer of semi-tubular electrodes (see e.g. page 17, lines 20-27 of Robinson).

Claim 15: Robinson in view of Vasudevan and Polmear teaches a ring (see e.g. see e.g. #97 on Fig 8 of Robinson) of multiple semi-tubular electrodes of identical shape (see e.g. page 16, lines 12-13 and page 17, lines 29-30 of Robinson) having a size greater than the electrodes of the first layer so as to form a second layer of electrodes surrounding the electrodes of the first layer said ring (see e.g. see e.g. #97 on Fig 8 of Robinson) and said cap being configured to hold the electrodes in place with a second gap between the first and second electrode layers (see e.g. #95 on Fig 8 of Robinson).

Robinson does not explicitly teach three semi-tubular electrodes. Robinson teaches any number of electrodes can be used (see e.g. page 16, lines 12-13 and page 17, lines 29-30 of Robinson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the number of electrodes in the second layer to get the desired water quality from the reactor. 

Claim 16: Robinson in view of Vasudevan and Polmear teaches that the electrodes of the first layer and second layer are spaced apart from each other so as to form a gap between each electrode (see e.g. #97 and #98 on Fig 8 of Robinson).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Vasudevan and Polmear as applied to claim 13 above, and in further view of Gilmore (US 6,613,217).

Claim 17: Robinson in view of Vasudevan and Polmear does not explicitly teach that the electrodes are connected to a polarity reversal system to reversibly convert the central electrode to anode when the semi-tubular electrodes are converted to cathodes, or in cathode when the semi- tubular electrodes are transformed into anodes. Robinson teaches the polarity of the electrodes is interchangeable (see e.g. page 17, lines 14-27 of Robinson). Gilmore also teaches an electrocoagulation device for liquid purification (see e.g. column 1, lines 9-14 and column 2, lines 39-43 of Gilmore). Gilmore teaches a DC power supply that produces rectified power. The power supply of Gilmore is automatically controlled by a programmable logic controller to reverse the polarity of its output to minimize the buildup of oxides on the electrodes (see e.g. column 9, lines 33-43 of Gilmore). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cartridge of Robions so that the electrodes are connected to a polarity reversal system to reversibly convert the central electrode to anode when the semi-tubular electrodes are converted to cathodes, or in cathode when the semi- 

Claim 18: Robinson in view of Vasudevan, Polmear, and Gilmore teaches that the polarity inversion system is automatically controlled by a computer (programmable logic controller, see e.g. column 9, lines 33-43 of Gilmore).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Vasudevan and Polmear as applied to claim 13 above, and in further view of Lalli (US 2015/0246830 A1). 

Claim 19: Robinson in view of Vasudevan and Polmear does not explicitly teach that the distance between the central electrode and the semi-tubular electrodes is adjustable so as to maintain the gap constant when the electrodes are used and consumed. Robinson teaches that uniform distance is desired (see e.g. page 13, lines 32-34 of Robinson). Lalli teaches an electrocoagulation cell (see e.g. abstract of Lalli) which can adjust the distance between the electrodes (see e.g. [0068] of Lalli) to adjust the current density (see e.g. [0070] of Lalli). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cartridge of Robinson so that the distance between the central electrode and the semi-tubular electrodes is adjustable as taught in Lalli because this allows for uniform distance to be maintained and allows for current density adjustments. 

Response to Arguments
Applicant's arguments filed on 01/18/2021 have been fully considered but they are not persuasive. 

On page(s) 8-9, the applicant argues that the combination of Vasudevan with Polmear would lead one of ordinary skill in the art at the time of filing to use the 6%. This is not considered persuasive. The teachings of Polmear relied on in the rejection did not relate to the amount of Al. Even if it were, as the applicant is arguing, a person having ordinary skill in the art at the time of filling would use 3.93-6%. There is nothing in either reference that says 3.93% is not suitable nor that amounts below 6% are not suitable. This range would overlap with the claimed range. 

On page(s) 9, the applicant argues that Polmear does not teach a useful wt% for Mn. This is not considered persuasive. Polmear teaches that manganese increases saltwater corrosion resistance of aluminum and aluminum-zinc alloys by capturing iron and other heavy metals in intermetallic compounds that can be removed during melting. The amount of Mn in the alloy ranges from 0.3-1.5 wt% (see e.g. page 15, paragraph starting with “Manganese” of Polmear). It would have been obvious to a person having ordinary skill in the art at the time of filing that the ranges taught in Polmear would be have the positive effects such as saltwater corrosion resistance.

On page(s) 9, the applicant argues that Polmear does not teach a useful wt% for Fe and alleges an unlimited number of alloys to test would be required. This is not considered 

On page(s) 9, the applicant argues that Polmear discourages the inclusion of Si. This is not considered persuasive. This is not considered persuasive. Si having a possible drawback does not mean it would never be used. As explained in the Office Action, Polmear teaches that silicon improves fluidity of the metal in the molten state (see e.g. page 15, paragraph starting with “Silicon” of Polmear). MPEP § 2145 XD1 states “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”, 
	
On page(s) 10, the applicant argues that Polmear does not teach a useful wt% for Sn. This is not considered persuasive. Polmear teaches that tin is useful when used with small amounts of aluminum to improve ductility, and it reduces the tendency to crack during processing, such as forging” (see e.g. page 15, paragraph starting with “Tin” of Polmear). Reading the disclosure of Polmear, it is clear that “small amount” is a range of 0.0-0.03 (see e.g. page 14, paragraph starting with “Calcium”; page 15, paragraph starting with “Iron”; and page 15, paragraph starting with “Nickel” of Polmear). 

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795